Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160113                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re CHARLES KUNTA LEWIS, JR., Minor                                                               Richard H. Bernstein
  ______________________________________                                                              Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellee,
  v                                                                SC: 160113
                                                                   COA: 337716
                                                                   Ingham CC: 10-000001-DJ
  CHARLES KUNTA LEWIS, JR.,
           Respondent-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the July 9, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2020
           t0420
                                                                              Clerk